Order affirmed, without costs, in the following memorandum. Regardless of whether State law or maritime law applies, the order of the Appellate Division should be affirmed. If New York law applies, the question of proximate cause was for the court since the plaintiff’s narrative of the accident was uncontradicted (Rivera v. City of New York, 11 N Y 2d 856). We agree with the Appellate Division that the cause of the plaintiff’s fall was not the captain’s failure to provide a ladder.
If Federal maritime law applies, the order of the Appellate Division should be affirmed on the basis that no duty was owed to the plaintiff which was breached by the defendant, McAllister (Lauricella v. United States, 185 F. 2d 327 [2d Cir., 1950]; Jackson v. Pittsburgh S. S. Co., 131 F. 2d 668 [6th Cir., 1942]; see Vanderlinden v. Lorentzen, 139 F. 2d 995 [2d Cir., 1944]).
Concur: Chief Judge Fuld and Judges Van Voorhis, Burke, Scileppi, Bergan, Keating and Breitel.